Order entered August 16, 2018




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00733-CV

                IN THE INTEREST OF S.H AND S.H., MINOR CHILDREN

                       On Appeal from the 303rd Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. 14-23164-V

                                             ORDER
       This is an accelerated appeal in a parental termination case.           Before the Court is

appellant’s August 14, 2018 motion for clarification of appellate deadlines and to extend time to

file brief. Appellant seeks a thirty-day extension, explaining her counsel was appointed August

8, 2018. A supplemental clerk’s record filed in this appeal August 10, 2018 contains an order

confirming counsel was recently appointed. That order reflects the trial court discharged Vickie

Alexander as attorney for appellant and substituted Tamika Jones Abendroth in her place.

       We GRANT the extension motion and ORDER the brief be filed no later than

September 7, 2018.

       We note the supplemental clerk’s record includes documents from unrelated cases.

Accordingly, we STRIKE the August 10th supplemental record and ORDER Dallas County

District Clerk Felicia Pitre to file a corrected record no later than August 20, 2018.
       We DIRECT the Clerk of the Court to substitute Ms. Abendroth as appellant’s counsel

in place of Ms. Alexander. We further DIRECT the Clerk of the Court to send a copy of this

order to Ms. Pitre and the parties.



                                                /s/    DAVID EVANS
                                                       JUSTICE